Citation Nr: 0915266	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant has qualifying service for pension 
purposes.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to 
March 1977.  He also had a period of active duty for training 
from September 1973 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The Veteran did not have active wartime military service.


CONCLUSION OF LAW

The criteria for basic eligibility for VA pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & 
Supp. 2008); 38 C.F.R. §§  3.1, 3.2, 3.3, 3.203 (2008).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the claim, and no 
further action is required to comply with the notice or duty 
to assist requirements of 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).  


Legal Criteria

A claimant for VA pension benefits meets the necessary 
service requirements if he served in active military, naval, 
or air service under one of the following conditions: (i) for 
90 days or more during a period of war; (ii) during a period 
of war, if he was discharged or released from such service 
for a disability adjudged service-connected without the 
presumptive provisions of law, or at the time of discharge, 
he had such a service-connected disability, shown by official 
records which in medical judgment would have justified a 
discharge for disability; (iii) for a period of 90 
consecutive days or more, if such period began or ended 
during a period of war; or (iv) for an aggregate of 90 days 
or more in two or more separate periods of service, during 
more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3 (a) (iii).  

The term "active military, naval, or air service" includes: 
(A) active duty; (B) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (C) any period of inactive duty training during 
which the individual concerned was disabled or died - (i) 
from an injury incurred or aggravated in the line of duty; or 
(ii) from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101 (24).

Analysis

The record reflects that the Veteran's period of active 
military service was from August 1975 to March 1977, a period 
subsequent to the Vietnam Era and prior to the Persian Gulf 
War.  See 38 C.F.R. § 3.2.  This period of service cannot be 
considered wartime service.

The record also reflects that the Veteran served on active 
duty for training from September 1973 to February 1974.  
While this period does fall within the Vietnam Era, there are 
no records indicating that the Veteran was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
Therefore, this period of active duty for training does not 
qualify as wartime military service under 38 U.S.C.A. § 101 
(24).  

Accordingly, the Board finds that the Veteran's claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


